DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2013/0033741 A1) in view of Jun et al. (US 2007/0252112 A1).
Re claims 1-4 and 7, Mori et al. discloses a device comprising a first transparent base material (5); a second transparent base material (4); and a dimming layer (9) disposed between the first transparent base material and the second transparent base material, the dimming layer comprising a resin spacer (‘spacer beads’, [0082]), the dimming laminate being a PDLC or SPD-type dimming laminate (paragraph 0079).  Mori et al. does not disclose the device wherein the resin spacer comprising no resin particles having a particle diameter of 1.4 times or more an 
Jun et al. discloses the device wherein the resin spacer comprises a coefficient of variation (CV) in particle diameter of about 20% or less (paragraph 0046), and wherein the average diameter of the resin particles is 0.1 µm to 200 µm (claim 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the resin spacer comprises no resin particles having a particle diameter of 1.4 times or more an average particle diameter of the resin particles or comprising 0.0006% or less of the resin particles having the particle diameter of 1.4 times or more the average particle diameter of the resin particles, relative to 100% of a whole number of the resin particles, wherein the resin spacer comprises no resin particles having a particle dimeter of 1.7 times or more the average particle diameter of the resin particles, wherein the resin spacer comprises no resin particles having a diameter of 0.5 times or less the average particle diameter of the resin particles or comprises 0.5% or less of the resin particles having the particles diameter of 0.5 times or less the average particle diameter of the resin particles, relative prima facie case of obviousness exists (MPEP 2144.05).
Re claim 8, Mori et al. does not disclose the device comprising the resin particles, a number of which is 1 million or more.
It would have been obvious to one having ordinary skill before the effective filing date of the invention to employ the device wherein a number of the resin particles is 1 million or more. It is well known in the art that the quantity of spacers are determined with consideration of spacer density (which influences uniformity) and display size. Therefore, obtaining a device in which the resin particles comprises a number of 1 million in consideration of spacer density and display size is based on result effective variables requiring routine skill in the art.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. and Jun et al. in view of Tanaka et al. (US 6,190,774).
Mori et al. does not disclose the device wherein each of the resin particles comprises a pigment.
Tanaka et al. disclose a device wherein each of the resin particles comprises a pigment (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein each of the resin particles comprises a pigment since one would be motivated to improve coloring effect and light shielding effect (abstract).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD H KIM/Primary Examiner, Art Unit 2871